DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1-8, and 11-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an receptacle requiring:
a printed circuit board (PCB) located within the housing, wherein the PCB includes a PCB base and two or more PCB portions extending from the PCB base; a user-input located on the PCB base within the housing, wherein the user-input includes one or more dials, the user-input configured to receive an input from a user corresponding to an on time of the guide lights; a light located on at least one of the two or more PCB portions, the light configured to project light through the front cover, the projected light further configured to be adjusted directionally, wherein a brightness of the light is determined by the user- input, in combination with other limitations of the claim.
With regards to claim(s) 14: the prior art fail to disclose a/an method of controlling a receptacle requiring:
receiving, via a photosensor located on a printed circuit board (PCB) having a PCB base and two or more PCB portions extending from the PCB base, the photosensor configured to detect light and output a light signal corresponding to the detected light, the light signal; receiving, via a motion detector located on the PCB base, the motion detector having a 180 viewing angle and configured to detect motion and output a motion signal corresponding to the detected motion, the motion signal; receiving, via a user-input located on the PCB base, sensitivity of the first sensor, a sensitivity of the second sensor, a brightness of a guide light located on at least one of the two or more PCB portions, and an on time of the guide lights, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-8, 11-13, 15-16; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844